DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 1/21/2021 by which Claims 1-24 are pending of which Claim 3 is amended and Claims 11-24 are added.  Claims 1-2 and 5-10 are withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
All outstanding rejections except for those described below are withdrawn by applicants' response filed 1/21/2021. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 15 recites “wherein the coating is derived from a sol - gel varnish synthesis.”  However the application as filed as indicated in the U.S. 2019/0127270 at ¶s 0017-0019 and the examples indicates a varnish with a solvent.  These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of " coating is derived from a sol - gel varnish synthesis” but rather a varnish with a solvent is derived from a sol - gel varnish synthesis.  In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-13, 15, 21, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   
Regarding Claims 12-13, 16-21 and 23-24 each claim recites a range of amounts for a component of the pharmaceutical primary glass container as “weight percentage”.  However the recitation does not recite the basis for the weight percentage whether of the container, the coating, or a coating composition or a varnish.  The latter does not even appear in these claims although a weight percentage of components for a varnish is given in the examples of the application as filed.  
Claim 15 recites “wherein the coating is derived from a sol - gel varnish synthesis.”  Claim 15 depends from Claim 3.  The application as filed as indicated in the U.S. 2019/0127270 at ¶s 0017-0019 and the examples indicates a varnish with a solvent.  Therefore Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Evidence that claim 15 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the aforementioned reference to the application as filed at ¶s 0017-0019 for a varnish with a solvent indicating that the invention is different from what is defined in the claim 15 a varnish not reciting a solvent.  
Additionally this recitation of Claim 15 of “wherein the coating is derived from a sol - gel varnish synthesis” is a product and process in the same claim.  According to MPEP §2173.05(p)    Claim Directed to Product-By- Process or Product and Process

A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 3-4 and 11-12, 14-17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0401736, Katoh et al. hereinafter “Katoh”, a copy of which was supplied by Applicant in view of U.S. 2013/0299378, Sharma et al. (hereinafter “Sharma”) further in view of U.S. 2013/017146, Fadeev et al. (hereinafter “Fadeev”).    
Regarding Claims 3-4, and 11-12, 14-17, 20 and 22 Katoh discloses in the entire document particularly in the abstract and at page 2, lines 5-20, and pages 4- 6, a glass container scratch covering agent comprises as a main component as a product generated by reacting in a solvent a colloidal silica with a silicon compound expressed by the following formula (I):  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (where x = 0 or 1; R = alkyl, vinyl, phenyl, aminoalkyl, acryloxyalkyl, methacryloxyalkyl, glycidoxyalkyl, polyoxyalkylene or polyoxyalkylene alkyl; R' = alkyl or phenyl; and R'' = lower alkyl).  The scratch covering agent covers scratches well, has transparency equal to glass, and has H2O-resistance.  The covering film covers scratches of glass containers, such as beer bottles, beverage bottles, milk bottles, and others, and protects the glass containers from scratches {reading on anti-scratch properties in the pending claims}, and the covering film of which does not break in the presence of water on surfaces of the glass containers.  From pages 5-6, examples of the silicon compound include -γ-glycidoxy propyl trimethoxysilane, - γ-glycydoxy propyl methyldiethoxylsilane, phenyltrimethoxysilane, - γ -aminopropyl phenyldiethoxysilane.  From Page 6, lines 29-45 the solvent can be a Claims 11 and 14}.  From page 6, lines 39-41 the effective component (solid component) is not especially specified, but when the effective component is 50 % or higher, unpreferably the resultant film does not have an even thickness. When the effective component is 5 % or less, the resultant film is so thin that the covering effect becomes insufficient {i.e. the thickness is even and not so thin for an insufficient covering effect}.  From page 6, lines 34-38, the mixing ratio of colloidal silica and the silicon compound {i.e. organosilane} is 1:50 to 1:0.2 so when the ratio of the silicon compound to 1 (one) of the colloidal silica is equal to or higher than 50, the scratch covering is insufficient.  When the ratio is equal to or lower than 0.2, the strength of the resultant covering film, and the adhesion thereof to the glass containers become lower.  Given the ratio of the silicon compound {organosilane} up to 50 to 1 of silica with the amount of effective component from 5 to 50% the amount of silicon compound {organosilane} can be up to just less than the 50% of the effective compound as in 50 % for the effective compound minus 1 for the silica equals up to 49% of silicon compound {organosilane}.  Such an amount of silane would overlap silane amounts as in pending claim 12 and 16.  From page 4, line 40-47 the colloidal silica is prepared with diluted hydrochloric acid.    
Regarding Claim 15 Katoh discloses the silicon compound {organosilane either glycidoxypropyltrimethoxysilane or phenyltrimethoxysilane} and solvent like ethanol which according to applicants specification in the examples and ¶ 0017 of the Pub is a sol-gel varnish.  
However Katoh does not expressly disclose that a glycidoxy organosilane and phenylorganosilane are used together in particular amounts or the glass container is a pharmaceutical primary glass container or the coated pharmaceutical primary glass container has the coating as lubricating or in a specific thickness.  
Sharma like Katoh is directed to a coated glass bottle as disclosed in the abstract and at ¶s 0001, 0007, 0020-0021, and 0029-0035 for a glass container like a bottle or jar where a solution having a composition including a silane, a solvent, a catalyst, and water, is applied to an exterior glass surface of the glass container at a temperature between 40 and 60ºCelsius, such that the solution at least partially fills the surface imperfections.  From ¶s 0031-0032 the solvent may include normal propanol, denatured ethanol, anhydrous ethanol, methanol, isopropanol, butanol, diethylene glycol, acetones, methylethylketones, tryethyleneglycols, vinylpyrrolidones, toluene, glycerine, phenol, benzyl alcohol, or dioxane {reading on ethanol for pending Claims 11, 14, 17, 20 and 22}.  Also from ¶ 0032 the catalyst may include an acid, for example, the acid may include acetic acid, hydrochloric acid, sulfuric acid, nitric acid, or the like.  The glass container is heated at a temperature greater than 500ºCelsius to produce Si--O--Si bonds with the exterior glass surface of the glass container to result in a coating having between 10% and 20% silicate-based material by weight to increase strength of the glass container.  From ¶s 0029-0035 the silane may be composed of one or more of the silanes including:  3-glycidoxypropyltrimethoxysilane (GPTMOS) and the silane may include one more Claims 12, 16, 17, and 20 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 
The recitation in the claims that the composition is a “a pharmaceutical primary glass container” is synonymous with “a glass container for a pharmaceutical primary container” because claim 3-4 recites coated glass container components, where the coating is not for a pharmaceutical primary container according to the first ¶ of page 1 of applicant’s specification until it is used during manufacturing in the filling lines of pharmaceutical companies so the recitation is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the position of the 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Katoh a glass container like a bottle with a cover film to protect from scratches with a silicon compound of -γ-glycidoxy propyl trimethoxysilane, - γ-glycydoxy propyl methyldiethoxylsilane, phenyltrimethoxysilane, - γ -aminopropyl phenyldiethoxysilane in an amount up to 49 weight % of the solution, as afore-described, where from Sharma the glass container like a bottle of Katoh with a cover film has the or more silicon compounds of 3-glycidoxypropyltrimethoxysilane (GPTMOS) and phenyltrimethoxysilane together each in an amount from 5 to 25 weight % of the solution with a solvent of ethanol motivated to have a contribution to strengthening the glass container by preventing creation of surface anomalies and scratches as for Claims 3-4 and 11-12, 14-17, 20 and 22.  Furthermore the combination of Sharma with Katoh 
However Katoh as modified by Sharma does not expressly disclose the coating as lubricating or in a specific thickness as a coated pharmaceutical primary glass container.  
Fadeev is directed as is Katoh and Sharma to a scratch resistant coating with silanes as disclosed in the abstract and at ¶s 0068, 0075, 0069, 0078-0085, 0091, 0145, 0152-0156, 0304 and claims 12 and 14 for a low-friction {reading on lubricating of the pending claims 3-4} coatings and glass articles with low-friction coatings.  The coated glass article may include a glass body comprising a first surface and a low-friction coating {reading on lubricating of the pending claims 3-4} positioned on at least a portion of the first surface of the glass body. The low-friction coating may include a polymer chemical composition.  The coated glass article may be thermally stable at a temperature of at least about 260ºC. for 30 minutes.  A light transmission through the coated glass article may be greater than or equal to about 55% of a light transmission through an uncoated glass article for wavelengths from about 400 nm to about 700 nm.  The low-friction coating may have a mass loss of less than about 5% of its mass when heated from a temperature of 150 to 350ºC. at a ramp rate of about 10ºC./minute.  From ¶ 0068 and Claim 12 the coated glass article is a pharmaceutical package.  From 11, 14, 20 and 22}.  From ¶ 0075 the thickness of the low-friction coating of less than about 100µm or even less than or equal to about 1 µm. such as less than 50 µm.  These ranges overlap those of pending claim 4 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  From ¶s 0068, 0145, 0152-0156, 0304 coated glass containers with coefficients of friction less than or equal to about 0. 7 generally exhibit improved resistance to frictive damage {i.e. such as scratches} and, as a result, have improved mechanical properties.  Also the glass containers with low frictive coatings exhibit improved resistance to mechanical damage as a result of the application of the low fictive coating and, as such, the glass containers have enhanced mechanical durability. This property makes the glass containers well suited for use in various applications including, without limitation, pharmaceutical packaging materials.  
Applicants are reminded in regards to the wording in Claim 15 “the coating derived from a sol-gel varnish synthesis” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Katoh as modified a glass container like a bottle with a cover film to protect from scratches with a silicon compound of -γ-glycidoxy propyl trimethoxysilane, - γ-glycydoxy propyl methyldiethoxylsilane, phenyltrimethoxysilane, - γ -aminopropyl phenyldiethoxysilane, where the glass container like a bottle have a cover film having the or more silicon compounds of 3-glycidoxypropyltrimethoxysilane (GPTMOS) and phenyltrimethoxysilane together in an amount each of 5 to 25 weight %, as afore-described, where from Fadeev the phenyltrimethoxysilane is .  
Claims 13, 18-19, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view of Sharma further in view of Fadeev and further in view of U.S. 2013/0034702, Bockmeyer et al. (hereinafter “Bockmeyer”). 
Regarding Claims 13, 18-19, 21 and 23-24 Katoh in view of Sharma further in view of Fadeev is applied as to claims 3-4 and 11-12, 14-17, 20 and 22.  Also as discloses in Katoh at page 4, line 40-47 colloidal silica is prepared with diluted hydrochloric acid.  Here diluted hydrochloric acid as in diluted to any extent overlaps as with 0.1N HCl of pending Claim 13.  In accordance with MPEP § 2144.05 and MPEP 2144.05 III in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Given the colloidal silica is combined with the silicon compound of organosilane for the covering agent the Claim 13}.  Also from Katoh as modified by Sharma, Sharma discloses in Table 1 the amount of acid like hydrochloric acid (See¶ 0032) as for matrix 10 an amount of acid of 2.01 grams for a total grams of 99.99 (35.61 + 57.58 +2.01 + 4.79) or 2.0 weight percent {reading on the HCl amount of Claims 13, 18-19, 21 and 23-24.  
However Katoh as modified does not expressly disclose a photoinitiator in an amount between 0.1 to 1%.  
Brockmeyer directed as in Katoh to a coating composition of alkoxysilanes such as epoxy-functionalized alkoxysilanes and phenyl silanes as disclosed in the abstract and at ¶s 0043, 0075, 0082 as a sol-gel composition as in Sharma discloses at ¶ 0095 that the composition has photoinitiators.  From Example 5 the amount of photoinitiator is 1 gm in a total of 56 grams (10+15+30+1) for 1.79 weight %.  Such an amount is slightly different from that of between 0.1 and 1% by weight   As set forth in MPEP 2144.05, in the case where the claimed range of photoinitiator in the prior art is 1.79 wt %, while the present claims require between 0.01 to 1 % of photoinitiator; it is apparent, however, that the instantly claimed amount of 0.01 to 1 % of photoinitiator and that taught by Bockmeyer are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985).  From these cases where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Katoh as modified a glass container like a bottle with a cover film to protect from scratches with a silicon compound of -γ-glycidoxy propyl trimethoxysilane, - γ-glycydoxy propyl methyldiethoxylsilane, phenyltrimethoxysilane, - γ -aminopropyl phenyldiethoxysilane, where the glass container like a bottle have a cover film having the or more silicon compounds of 3-glycidoxypropyltrimethoxysilane (GPTMOS) and phenyltrimethoxysilane together in an amount each of 5 to 25 weight %, with a dilute hydrochloric acid in an amount of 2.0 weight % in included, where the phenyltrimethoxysilane is as the first silane compound of an aromatic silane compound and 3-glycidoxypropyltrimethoxysilane is the second different silane compound in the coating with a thickness of less than 50 µm for a low –friction coated pharmaceutical package glass container with scratch .  
Response to Arguments
Applicant’s arguments filed 1/21/2021 have been fully considered and are persuasive regarding the prior rejection under 35 U.S.C. 112(d), which has been withdrawn.  However Applicant's arguments are not persuasive to the rejection under 35 U.S.C. 103 and are moot to the new grounds of rejection for the amended claims.  
Applicants argue against the Katoh reference applied in the rejection under 35 U.S.C. 103 that Katoh states at lines 13-14 of page 2 that an object of covering film "can be removed easily in the step of cleaning the containers."  It is well known in the art that pharmaceutical primary glass containers undergo a rigorous cleaning and sterilization process prior to being filled with a pharmaceutical ingredient.  Applicants respectfully submit that one of ordinary skill in the art of pharmaceutical primary glass containers would therefore not look to Katoh for a suitable coating.   
In response Applicants “well known” statement is unsupported by evidence and is conclusory.  It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the arguments provided by the applicant 
Applicants also argue that Sharma clearly teaches that the silane is one or the other of 3-glycidoxypropyltrimethoxysilane and phenyltrimethoxysilane, but not both.  Applicants assert that as stated in the Abstract, Sharma is directed to a solution having a composition including a silane, a solvent, a catalyst, and water, and nowhere does Sharma teach the use of the combination of silanes.  See, for example, paragraphs [0067], [0069], [0071], [0073], [0075], [0077] and [0079] wherein the various examples use the phrase "instead of'.  Applicants submit that Sharma specifically teaches away from such a combination. 
In response in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787